OPINION — AG — ** MINNOWS — LICENSE ** QUESTION: "ONE JENKINS, A RESIDENT OF THIS COUNTY, HAS PURCHASED A COMMERCIAL MINNOW SEINER'S LICENSE UNDER THE PROVISIONS OF 29 O.S. 224 [29-224]. JENKINS HAS A AERATED COMPARTMENT WHICH HE FURNISHED TO JONES, WHO OWNS TRUCK WHICH IS USED TO HAUL THE MINNOWS. JENKINS HOLDS PERMITS, LEASES AND ASSIGNMENT ON VARIOUS TRACTS OF LAND AND WATERS WHERE MINNOWS CAN BE SEINED. JONES WILL TAKE JENKINS' LICENSE AND JENKINS' COMPARTMENT COMMERCIALLY SEINE FOR MINNOWS AND SELL THE SAME AND DIVIDE WITH JENKINS THE NET PROCEEDS OF THE SALE OF MINNOWS. JENKINS' NEVER PHYSICALLY ENGAGES IN THE SEINING FOR MINNOWS NOR DOES HE PERSONALLY SUPERVISE ANY OF THE PHYSICAL WORK. . . DOES JONES NEED A COMMERCIAL MINNOW SEINER LICENSE?" — AFFIRMATIVE CITE: 29 O.S. 224 [29-224](A) (J. H. JOHNSON)